Citation Nr: 9934215	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-00 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability (other than post-traumatic stress disorder 
(PTSD)), including depression and bipolar disorder.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from April 1975 to April 
1977.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 and November 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO&IC) in St. Paul, Minnesota.  

In May 1999, the veteran failed to appear for a scheduled 
hearing before the undersigned.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO&IC.

2.  The claim of entitlement to service connection for 
psychiatric disability (other than PTSD), including 
depression and bipolar disorder, is not plausible.

3.  There is no corroborating evidence that the claimed PTSD 
stressor(s) actually occurred.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
psychiatric disability (other than PTSD), including 
depression and bipolar disorder, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  PTSD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Even if the 
disease at issue is diagnosed after the veteran's discharge 
service, service connection may still be granted, when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  For certain 
disabilities, such as psychosis (bipolar disorder), service 
connection may be presumed when that disability is shown to a 
degree of 10 percent within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The threshold question is whether the veteran's claims are 
well grounded within the meaning of 38 U.S.A. § 5107(a).  A 
well-grounded claim is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, VA has no duty to assist in the 
development of that claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Murphy, 1 Vet. App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible or possible is required in order for the claim 
to be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

I.  Depression/Bipolar Disorder

The veteran's service medical records are completely negative 
for any evidence of psychiatric illness in service.  In 
December 1975, he underwent a psychiatric consultation in 
regard to his duty performance; however, the examiner 
concluded that there was no mental disorder present.  

Psychiatric disability, including depression, and bipolar 
disorder, was not clinically reported until the 1990's, many 
years after the veteran's discharge from service.  There is 
no competent evidence, however, that either of those 
disabilities are in any way related to service.  The only 
reports of such a relationship are offered by the veteran.  
While he is qualified to report symptoms that are capable of 
lay observation, it must be emphasized that he is not 
qualified to render opinions which require medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, the Board is of the opinion that the claim of 
entitlement to service connection for psychiatric disability, 
including depression and bipolar disorder, is not well 
grounded.

In arriving at this decision, the Board notes that there is 
also evidence that the veteran has a personality disorder (VA 
examination report, dated in April 1997).  Personality 
disorders, however, are not considered diseases within the 
meaning of the law and regulations governing compensation 
benefits.  Accordingly, they are not subject to service 
connection.  38 C.F.R. § 3.303(c) (1999).

Although VA has no statutory duty to further assist the 
veteran with a claim which is not well grounded, the Court 
has held that VA may, nonetheless, have a duty to inform the 
veteran of the evidence necessary to render the claim well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, however, VA has already provided such information 
in evidence requests to the veteran, in the Statement of the 
Case (SOC), and in Supplemental Statements of the Case 
(SSOC).  Moreover, the veteran has not cited any outstanding 
evidence which could support his claim.  Consequently, the 
Board is of the opinion that there is no need to further 
inform the veteran of the evidence necessary to render the 
claim well grounded.

II.  PTSD

Unlike the foregoing, the claim of entitlement to service 
connection for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Not only is there a clear diagnosis 
of that disorder, a private psychiatrist has reported that it 
is the result of the veteran's military experiences (Report 
from Pine Shores, dated in September 1998).  Such evidence is 
presumed credible in determining whether the claim is at 
least plausible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1993).  That presumption, however, does not extend when 
assessing the merits of the claim.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).

In addition to a clear diagnosis of the condition and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor, service 
connection for PTSD requires credible supporting evidence 
that the claimed inservice stressor actually occurred.  Such 
evidence, however, is not restricted to service records.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 142-
143 (1997).  

The veteran reports that his stressors involved events in 
which he witnessed the death of a fellow recruit during hand 
grenade training in boot camp and in which he witnessed 
prisoners being beaten by fellow service members.  Attempts 
to verify his stressors through official channels, including 
the Personnel Management Support Branch, Headquarters, United 
States Marine Corps and the Marine Corps Historical Center, 
have met with negative results.  Moreover, the veteran has 
not identified any other source, military or non-military, 
which could substantiate his version of events.  

Absent evidence that the claimed stressor(s) actually 
occurred, the veteran is unable to meet the requirements to 
establish service connection for PTSD.  Again, the primary 
reports of a relationship between service and his diagnosis 
of PTSD come from the veteran.  However, as noted above, he 
is not qualified to render such opinion.  

In arriving at this decision, the Board notes that effective 
March 7, 1997, regulatory changes were made to the criteria 
for service connection for PTSD.  See 64 Fed. Reg. 32807 
(1999)(codified at 38 C.F.R. 3.304(f) (1999)).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  While the revised regulation affects the 
type of corroborating evidence required in cases where the 
claimed stressor is associated with combat or prisoner of war 
experiences, it does not affect other types of stressors, 
such as those claimed in this case.  Accordingly, the veteran 
has not been prejudiced by applying the new regulations in 
the first instance.  Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).


ORDER

Entitlement to service connection for psychiatric disability 
(other than PTSD), including depression and bipolar disorder, 
is denied.

Entitlement to service connection for PTSD is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

